
	
		II
		111th CONGRESS
		2d Session
		S. 2942
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 21, 2010
			Mr. Pryor (for himself
			 and Mr. Cardin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and
		  Cosmetic Act to establish a nanotechnology program.
	
	
		1.Short titleThis Act may be cited as the
			 Nanotechnology Safety Act of
			 2010.
		2.Nanotechnology programChapter X of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 391 et seq.) is amended by adding at the end the
			 following:
			
				1011.Nanotechnology program
					(a)In generalNot later than 180 days after the date of
				enactment of the Nanotechnology Safety Act of
				2010, the Secretary of Health and Human Services, in consultation
				with the Secretary of Agriculture, shall establish within the Food and Drug
				Administration a program for the scientific investigation of nanoscale
				materials included or intended for inclusion in FDA-regulated products, to
				address the potential toxicology of such materials, the effects of such
				materials on biological systems, and interaction of such materials with
				biological systems.
					(b)Program purposesThe purposes of the program established
				under subsection (a) shall be to—
						(1)assess scientific literature and data on
				general nanoscale material interactions with biological systems and on specific
				nanoscale materials of concern to Food and Drug Administration;
						(2)develop and organize information using
				databases and models that will enable the formulation of generalized principles
				for the behavior of classes of nanoscale materials with biological
				systems;
						(3)promote intramural Administration programs
				and participate in collaborative efforts, to further the understanding of the
				science of novel properties at the nanoscale that might contribute to
				toxicity;
						(4)promote and participate in collaborative
				efforts to further the understanding of measurement and detection methods for
				nanoscale materials;
						(5)collect, synthesize, interpret, and
				disseminate scientific information and data related to the interactions of
				nanoscale materials with biological systems;
						(6)build scientific expertise on nanoscale
				materials within such Administration;
						(7)ensure ongoing training, as well as
				dissemination of new information within the centers of such Administration, and
				more broadly across such Administration, to ensure timely, informed
				consideration of the most current science;
						(8)encourage such Administration to
				participate in international and national consensus standards activities;
				and
						(9)carry out other activities that the
				Secretary determines are necessary and consistent with the purposes described
				in paragraphs (1) through (8).
						(c)Program administration
						(1)Program managerIn carrying out the program under this
				section, the Secretary shall designate a program manager who shall supervise
				the planning, management, and coordination of the program.
						(2)DutiesThe program manager shall—
							(A)develop a detailed strategic plan for
				achieving specific short- and long-term technical goals for the program;
							(B)coordinate and integrate the strategic plan
				with investments by the Food and Drug Administration and other departments and
				agencies participating in the National Nanotechnology Initiative; and
							(C)develop intramural Administration programs,
				contracts, memoranda of agreement, joint funding agreements, and other
				cooperative arrangements necessary for meeting the long-term challenges and
				achieving the specific technical goals of the program.
							(d)ReportsNot later than March 1, 2012, and March 1,
				2014, the Secretary shall submit to the Committee on Health, Education, Labor,
				and Pensions and the Committee on Appropriations of the Senate and the
				Committee on Energy and Commerce and the Committee on Appropriations of the
				House of Representatives a report on the program carried out under this
				section. Such report shall include—
						(1)a review of the specific short- and
				long-term goals of the program;
						(2)an assessment of current and proposed
				funding levels for the program, including an assessment of the adequacy of such
				funding levels to support program activities; and
						(3)a review of the coordination of activities
				under the program with other departments and agencies participating in the
				National Nanotechnology Initiative.
						(e)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section, $25,000,000 for each
				of fiscal years 2011 through 2015. Amounts appropriated pursuant to this
				subsection shall remain available until
				expended.
					.
		
